Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 7 – page 12, filed on 06/24/2022, with respect to claims 1-20 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-20 have been withdrawn.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20090077267A1 (Alrabady), US20180176814A1 (Fujita), US20180192350A1 (Joon), US20180255117A1 (Ljung), US20080235517A1 (Ohmori), US20020071388A1 (Bergsson), US20070082679A1 (Kim)  and US20200213287A1 (Zhang) do not teach the limitation. Claims 1 and 11 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1 and 11…..the system comprising a telematics server connected to a service providing server and a telematics gateway over a network, wherein the telematics server is configured to: transmit or receive data to or from a vehicle through the telematics gateway; measure an amount of the data flowing in from the service providing server; calculate a data throughput rate and an amount of change in the data throughput rate based on the amount of the data flowing in; determine a first data level in consideration of a type of the data flowing in; determine a second data level in consideration of the calculated data throughput rate and the calculated amount of change in the data throughput rate; select at least one recommendation protocol capable of being used to transmit or receive the data, based on the first data level and the second data level.…, and in combination with other limitations recited as specified in claims 1 and 11.
Claims 2-10 and 12-20 include the above-described allowable subject matter for being dependent on independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442